UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7753



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEONEL R. CAZACO, a/k/a Scott, a/k/a James
Romeo Nelson, a/k/a Frank Nisbett, a/k/a Jimmy
Fingers,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66, CA-01-659)


Submitted:   March 17, 2003                 Decided:   March 27, 2003


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonel R. Cazaco, Appellant Pro Se.     Stephen Wiley Miller, David
John Novak, OFFICE OF THE UNITED        STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Leonel R. Cazaco seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Cazaco

has    not    made     a    substantial       showing          of    the    denial       of   a

constitutional right.            See Miller-El v. Cockrell,                       U.S.        ,

2003   WL    431659,       at   *10   (U.S.       Feb.   25,    2003)      (No.   01-7662).

Accordingly, we deny the motion for a certificate of appealability,

deny the motion for leave to proceed in forma pauperis, and dismiss

the appeal.     See 28 U.S.C. § 2253(c) (2000).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                                  DISMISSED




                                              2